Citation Nr: 1042275	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability due to surgery at a VA facility in 
May 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The additional disability sustained by the Veteran as a result of 
surgery at a VA facility in May 2002 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment during and after a 
radical prostatectomy, nor does the evidence show that any 
additional disability was due to an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
additional disability due to surgery at a VA facility in May 2002 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in February 2005 
satisfied the duty to notify provisions.  The letter did not 
inform the Veteran of how VA assigns disability ratings and 
effective dates.  However, because the Board is herein denying 
his claim, the Board finds that the Veteran is not prejudiced by 
this error.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's service treatment records 
and VA medical treatment records have been obtained.  VA medical 
opinions sufficient for adjudication purposes were provided to 
the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

The Veteran filed a claim in February 2005 seeking compensation 
under 38 U.S.C.A. § 1151 for complications of a radical 
prostatectomy performed by VA in February 2005.  

The law authorizes compensation for a disability or death caused 
by hospital care, medical or surgical treatment, or examination 
furnished the Veteran by a VA employee or facility where the 
proximate cause of the additional disability was VA carelessness, 
negligence, lack of proper skill, error in judgment or similar 
fault on the part of VA in furnishing care, or an unforeseeable 
event.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2010).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the Veteran's informed consent.  38 C.F.R. § 
3.361(d)(1).  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Id.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Id.  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need 
not be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  Id.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  Id.  

Here, the Veteran underwent a radical prostatectomy at a VA 
Medical Center in Chicago, Illinois, in May 2002.  The May 2002 
operative report stated that the Veteran was advised to consult 
with radiotherapists, but that after this consultation,

he is more interested in having his 
localized prostate cancer managed with 
surgery.  The [Veteran] understands the 
risk and benefits associated with the 
procedure.  He understands that given his 
relatively advanced age, that he has a 
little higher risk of complications.  Risks 
and benefits discussed with the [Veteran] 
include bleeding, infection, loss of 
erectile function and incontinence.  [The 
Veteran] wishes to proceed with surgery and 
has signed informed consent.

The operative report then repeated that "appropriate informed 
consent was confirmed" prior to the commencement of the 
operation.  The informed consent form itself is not of record.  

The treatment notes show that shortly after the surgery, the 
presence of a fistula between the Veteran's rectum and urinary 
bladder was confirmed.  The Veteran subsequently underwent 
several procedures to treat this and other complications, 
including a colostomy and nephrostomy tubes.  The medical 
evidence of record clearly demonstrates that the Veteran has 
multiple residual medical conditions as a result of the post-
operative fistula and the treatments which attempted to repair 
it.

In October 2007, a VA examiner reviewed the Veteran's medical 
records and concluded that it was as likely as not that the 
Veteran's colostomy "was caused by the result of [sic] VA 
surgical treatment."  The examiner went on to state that, "[i]t 
would be speculative to make a determination whether this was a 
result of negligence, carelessness, lack of proper skill, or 
error in judgment given no operative reports to state such.  The 
event is as likley [sic] as not one that could not reasonably 
have been foreseen or anticipated by a competent and prudent 
provider."  The examiner also stated that a copy of a signed 
consent form could not be found, "but would assume completed."  
Quoting an Internet source, the examiner further stated that, 
"'Perioperative complications are more common in older men, and 
in those who have received prior irradiation.' ... It is assumed 
that there is possibility for complication such as above 
stated."  As this opinion was obtained from an examiner located 
at the same VA facility where the treatment at issue was 
rendered, the RO determined that this constituted a potential 
conflict of interest.  Accordingly, another opinion was obtained 
in March 2009 from an examiner at a different VA facility.  

The second examiner also reviewed the claims file, including the 
pertinent medical records, as well as the medical literature on 
prostatectomy, rectovesical fistula, and other complications, and 
the Veteran's narrative regarding the disability.  The examiner 
indicated that the "definitive hard copy" of the surgical 
consent that the Veteran signed was not found.  However, the 
examiner stated, 

I am sufficiently familiar with these consents to know that 
it is more likely than not that each of these rather 
uncommon complications of this surgery would have been 
included and more likely than not, general terms were 
included such as the risk of infection and bleeding...  

While these fistulae can occur on their own subsequent to 
radiation or infection or diverticular perforation, the 
temporal relationship of the prostatectomy and the 
development of these complications argue strongly for a 
cause and effect.  Therefore, it is as likely as not ... that 
the colostomy was caused by or was a result of the VA 
surgical treatment at [] VA Hospital.  It is also my 
opinion after reviewing the medical record that ... the VA 
did not fail to timely diagnose and properly treat the 
claimed disease or disability and that there was no failure 
to diagnose this in a timely manner which would have 
allowed the disease or disability to continue or to 
progress... Lastly, it is more likely than not ... that the 
patient's claimed disability is a sequelae [sic] of the 
prostatectomy done in 2002.  The complications that ensued 
following his surgery, were more likely than not to be 
iatrogenic and this complication is rare...

There is no evidence that the additional disability 
resulted from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the attending VA personnel, or was the result 
of an event that could not reasonably have been foreseen or 
anticipated by a competent and prudent health care 
provider/trainer/examiner.  

There is no evidence that the VA failed to timely diagnose 
and properly treat the claimed disease or disability.  

There is no other medical evidence regarding the etiology of the 
Veteran's colostomy or other complications of the surgery.  

While the evidence shows that the Veteran has a current diagnosis 
of residuals of a May 2002 prostatectomy, the preponderance of 
the evidence does not show that they were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical personnel.  
The medical evidence of record shows that the Veteran's currently 
experiences significant additional disability which is related to 
his May 2002 prostatectomy, but there is no medical evidence of 
any kind that states that this medical treatment was deficient in 
any manner.  The fact that such additional disability exists is 
not proof that the Veteran's medical treatment was deficient.

The Veteran claims that he was not told of the complications that 
could potentially occur following prostatectomy and he was not 
aware of the "calamitous complications of a rectovesical 
fistula, a rectourethral fistula and the necessary use of 
nephrostomy tubes."  While the Board does not question the 
Veteran's credibility in this regard, the Board accords more 
probative weight to the examiner who opined that "each of these 
rather uncommon complications of this surgery would have been 
included [in the informed consent.]"  Although the hard copy of 
a signed informed consent for the Veteran's surgery in May 2002 
is not of record, the May 2002 operative report specifically in 
two separate locations that an informed consent form was signed.  
Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that there was substantial compliance with 
the requirements of 38 C.F.R. § 17.32.

Although the October 2007 examiner found that it would be 
speculative to determine whether the surgical complications were 
the result of negligence, carelessness, lack of proper skill, or 
error in judgment, the March 2009 examiner stated unequivocally 
that the complications were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the attending VA personnel.  The 
Board accords more probative weight to the March 2009 opinion 
because that examiner provided the opinion without resort to 
speculation.  There is no medical evidence which actively 
contradicts this opinion.  Therefore, the Board finds that the 
preponderance of the evidence of record shows that the 
complications of the Veteran's May 2002 surgery were not the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA.  

Further, the Board observes that the October 2007 examiner opined 
that the event was as likely as not one that could not reasonably 
have been foreseen or anticipated by a competent and prudent 
provider.  That statement appears to meet the criteria of 
38 U.S.C.A. § 1151.  However, the March 2009 examiner reached the 
opposite conclusion, stating that there was no evidence that the 
additional disability was the result of an event that could not 
reasonably have been foreseen or anticipated by a competent and 
prudent health care provider/trainer/examiner.  The record shows 
that the October 2007 examiner was a nurse practitioner and that 
the March 2009 examiner was a physician.  Both examiners provided 
rationale for their opinions.  However, the Board accords the 
opinion of the physician more probative weight than that of the 
nurse practitioner, based on the physician's more in-depth 
training and presumed greater knowledge of the subject matter.  

The Veteran's statements alone are not sufficient to prove that 
he experiences additional disability due to surgery at a VA 
facility in May 2002 as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that his residuals were due to 
an event not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Whether the additional disability due to 
surgery at a VA facility in May 2002 was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical personnel or 
that the residuals were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment is not 
the type of determination that can be made by lay evidence.  See 
Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009).  
This issue is beyond the range of common experience and common 
knowledge and requires the special knowledge and experience of a 
trained physician.  As he is not a physician, the Veteran's 
statements are not competent to make a determination that he 
experiences additional disability due to surgery at a VA facility 
in May 2002 as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel or that his residuals were due to an event 
not reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, the preponderance of the evidence of record does not 
show that the Veteran experiences additional disability due to 
surgery at a VA facility in May 2002 as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that his residuals 
were due to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.  Accordingly, compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability due to surgery at a VA facility in May 2002 is 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
of record does not show that the Veteran experiences additional 
disability due to surgery at a VA facility in May 2002 as a 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA medical 
personnel, or that his residuals were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability due to surgery at a VA facility in May 2002 
is denied.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


